TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00119-CR



                                 Alexander Chavez, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
    NO. D-1-DC-10-205867, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Alexander Chavez has filed a motion to dismiss this appeal expressing that

he no longer desires to pursue an appeal in this case. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.2(a).



                                             __________________________________________
                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: December 16, 2011

Do Not Publish